Citation Nr: 1041712	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for glaucoma of the left eye 
(claimed as a left eye injury). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1980 to July 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 RO decision, which denied a claim for 
service connection for glaucoma.

The Board notes that additional evidence has been received after 
the most recent supplemental statement of the case (SSOC) was 
issued with respect to this claim.  However, as this issue is 
being remanded for further development and readjudication, the 
Board finds no prejudice to the Veteran.    

In August 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
glaucoma of the left eye.  After a thorough review of the 
Veteran's claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this claim.  

The Veteran asserted at the August 2010 hearing that he injured 
his left eye while in training in the service.  Specifically, the 
Veteran asserted that, while he was in training in approximately 
March or April of 1981, he was hit with a weapon butt in the eye.  
He claims he was treated for this injury in service, and he has 
continuously sought treatment over the years for this injury.  

A review of the Veteran's service treatment records reveals no 
evidence of an injury of any kind to the left eye.  On his 
January 1980 enlistment Report of Medical Examination, the 
Veteran's distant vision was recorded as a 20/30 bilaterally.  
His near vision was recorded as a J-2 for the right eye and J-4 
for the left eye.  In a February 28, 1980, service treatment 
record, 2 days after his enlistment into active duty, the 
Veteran's visual acuity was recorded as 20/20 for the right eye 
and 20/60 for the left eye.  In a September 1980 service 
treatment record, the Veteran reported blurred vision.  However, 
this was associated with a mild headache and dizziness and the 
Veteran as diagnosed with nasal congestion.  On the Veteran's 
July 1982 separation Report of Medical Examination, the Veteran's 
distant vision was recorded as a 20/20 for the right eye and a 
20/35 for the left eye.  His near vision was recorded as a J-1 
for the right eye and J-3 for the left eye.  

With regard to a current disability, the Board notes that the 
Veteran was noted most recently in a May 2010 VA treatment record 
as having primary open angle glaucoma bilaterally.  He was also 
noted as being status post trauma of the left eye.  In a 
September 2009 VA surgical report, it was noted that the Veteran 
underwent an uncomplicated retrobulbar  In a July 2009 VA eye 
surgery consultation record, the Veteran was noted as having 
traumatic glaucoma of the left eye and ocular hypertension of the 
right eye.  At this consultation, the Veteran reported that, in 
1981, he had a kick back from a weapon in his foxhole and 
suffered ocular trauma.  He stated that he was not started on any 
eye medications until years later.  In a May 2009 VA treatment 
record, the Veteran was noted as having trauma in 1981 to the 
left eye during military training.  In a June 2008 VA treatment 
record, the Veteran was noted as having traumatic glaucoma of the 
left eye.  In September and October 2005 VA treatment records, 
the Veteran reported that he thought his trauma to the left eye 
was related to his job and insulation getting in his eyes.  In a 
separate September 2005 VA treatment record, the Veteran was 
noted as having left eye reduced acuity due to glaucomatous 
cupping secondary to trauma times 1981 and also suspected 
refractive amblyopia component.  

The Board notes that VA has an obligation under the Veterans 
Claims Assistance Act of 2000 (VCAA) to assist claimants in 
obtaining evidence, to include relevant records from VA or 
private medical care providers.  38 C.F.R. § 3.159 (2010).  The 
Veteran indicated at the August 2010 hearing that he began 
receiving treatment for this disability at a free clinic within 1 
or 2 years following his active duty service.  He asserted that 
he began receiving VA treatment for this disability in 1996.  
Additionally, the Veteran indicated at the August 2010 hearing 
that his current VA physician has related his eye problem to his 
service.  In a May 6, 2010, statement, the Veteran indicated that 
he had more medical records at the VA Medical Center (VAMC) in 
Salisbury, as he had another eye examination/procedure on day.  
The claims file contains no private treatment records relating to 
the Veteran's eye disability, nor does the claims file contain VA 
treatment records dating back to 1996.  As such, any private 
treatment records relating to the Veteran's eye disability dating 
back to 1981 and any VA treatment records relating to the 
Veteran's eye disability that have not yet been associated with 
the claims file should be obtained.  Specifically, relevant VA 
treatment records dating back to 1996 should be associated with 
the claims file, as well as any recent VA treatment records not 
currently of record, such as the May 2010  VA treatment records 
from the Salisbury VAMC.    

Furthermore, as the Veteran has been diagnosed with traumatic 
glaucoma, and he has reported having symptoms associated with 
this disability since service, the Board finds that a VA 
examination is warranted in this case in order to determine the 
etiology of his currently diagnosed left eye disability.  As 
such, this issue must be remanded in order to schedule the 
Veteran for a VA examination to determine whether he has a 
current diagnosis of glaucoma of the left eye or a left eye 
disability of any kind; and, if so, whether this glaucoma of the 
left eye or left eye disability of any kind was caused or 
aggravated by his active duty service.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all relevant VA treatment 
records that have not yet been associated 
with the claims file.  Specifically, any 
recent VA treatment records, to include 
the May 2010 VA treatment records from the 
Salisbury, North Carolina VAMC, and any VA 
treatment records dating back to 1996 that 
have not yet been associated with the 
claims file should be obtained.

2.	Send to the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record, to 
specifically include any possible private 
treatment records relating to his left eye 
disability dating back to 1981.  The RO 
should also invite the Veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
Associate any records received, including 
negative responses, with the claims file.

3.	After all relevant records have been 
associated with the claims file, schedule 
the Veteran for an appropriate VA 
examination.  All appropriate tests and 
studies should be performed and all 
clinical findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  Additionally, the examiner 
should elicit from the Veteran a history 
of his symptoms and onset relating to his 
left eye disability.  After reviewing the 
file, examining the Veteran, and noting 
his reported history of symptoms, the 
examiner should render an opinion as to 
whether the Veteran currently has glaucoma 
of the left eye or a left eye disability 
of any kind.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that the Veteran's current 
glaucoma of the left eye or a left eye 
disability of any kind was caused or 
aggravated by his active duty service.  If 
the examiner is unable to make any 
determination, she or he should so state 
and indicate the reasons. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for any 
opinions provided.

4.	Then, readjudicate the claim.  In 
particular, the RO should review all the 
evidence that was submitted since the most 
recent SSOC.  In the event that the claim 
is not resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



